DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 15 recite limitations:
determining a product preference of the shopper from a profile of the shopper; 
querying a retailing backend system for information about a superset of products that are participating in a set of current offers; and 
disqualifying, from the superset of products, those products that fail to satisfy the product preference, the set of products remaining after the disregarding.
However, as currently claimed, these claims recite limitations that are deemed to be insignificant-extra-solution activity because the determined qualified subset of products based upon user preference are not used in the claimed invention.
Claims 6 – 7 and 16 – 17 inherit deficiencies of claims 5 and 15 they claim dependency from, and therefore, they are also rejected.

Claims 9 and 19 recite limitation “obtaining a layout of the store, wherein the displayed information about the location of the second physical product in the physical store comprises the layout of the store”.
However, as currently claimed, the claimed limitations are deemed to be insignificant-extra-solution activity because the obtained layout of the store are not used in the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 8, 11 – 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. US Publication 2011/0145093 in view of US Publication 2014/0207570.

Regarding claims 1 and 11, Paradise teaches system and method directed to a mobile device application program that enables a customer to scan items to be purchased, initiate a purchase of those items, and receive a receipt confirming the purchase, while the customer navigates the aisles of the retail establishment. As such, the customer need not bring items to a register for scanning (by the customer or a store employee) or payment [Paradise, 0032] comprising program instructions stored on at least one of the one or more non-transitory computer-readable storage devices (Paradise, at least one memory storing processor-executable instructions that, when executed by the at least one processor, perform a method of transacting a user's purchase of a product from a retail establishment) [Paradise, 0008, 0038] for performing the steps of:
scanning a first physical product placed a physical shopping cart using a data processing apparatus coupled to the physical shopping cart, the physical shopping cart located in a physical store (Paradise, the user may be guided in an efficient route through the retail establishment, filling the user's electronic cart with product identifiers by scanning physical products and accepting electronic product suggestions, while concurrently filling the user's physical shopping cart with the corresponding physical products from the retail establishment) [Paradise, 0008, 0038]; 
identifying a product identifier of the scanned first physical product (Paradise, By accessing the data set and looking up the product identifier derived from the image taken by image acquisition component 150, purchase facilitating server 160 may identify product 120 as the product selected by the user of mobile device 140 for potential purchase from the retail establishment) [Paradise, 0038]; 
querying a backend system with the product identifier, where the backend system stores, for each of a plurality of products in the physical store (Paradise, By accessing the data set and looking up the product identifier derived from the image taken by image acquisition component 150, purchase facilitating server 160 may identify product 120 as the product selected by the user of mobile device 140 for potential purchase from the retail establishment) [Paradise, 0038];
Paradise does not explicitly recite displaying information about the second product to be included in a valid combination. However, Cancro teaches In some embodiments, the method 400a may also include generating 418 and displaying messages communicating a promotion for a product known to be related to a matching product and for the matching product itself. For example, a coupon or link to a coupon for a product or a related product may be generated and displayed [Cancro, 0044].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Paradise by adopting teachings of Cancro to increase product sales upselling additional related products to the customer.
Paradise in view of Cancro teaches system and method further comprising:
querying a backend system with the product identifier, where the backend system stores, for each of a plurality of products in the physical store [Paradise, 0038], a set of conditions that define a valid combination of products in the physical store [Cancro, 0044]; 
receiving, from the backend system in response to the querying, an identification of a second physical product in the physical store, where the first physical product and the second physical product are included in the valid combination of products in the physical store satisfying the set of conditions for the first physical product (Cancro, In some embodiments, the method 400a may also include generating 418 and displaying messages communicating a promotion for a product known to be related to a matching product and for the matching product itself. For example, a coupon or link to a coupon for a product or a related product may be generated and displayed [Cancro, 0044]; 
obtaining a location of the second physical product in the physical store (Cancro, Using the determined 404 current location, a listing of merchandise stocked at that location may be identified 406. The merchandise retrieved may be that which is within X meters of the customer's determined 404 location. In some embodiments, a database may store a stocking location for each product or for each class of products. Accordingly, those products with a location within X meters of the driver's current location may be obtained from this database to obtain a list of proximate products) [Cancro, 0042]; and
displaying information about the second physical product and information about the location of the second physical product in the physical store on a display device to a shopper using the shopping cart, the shopper being physically situated in the physical store (Cancro, For a product identified in the indicator 302, other information relating to that product may also be displayed. For example, a map 304 may indicate a current location 306 of the customer, a location 308 of the product, and a path 310 leading the customer to the product) [Cancro, 0034].

Regarding claims 2 and 12, Paradise in view of Cancro teaches system and method, wherein identifying a product identifier of the scanned first physical product comprises: 
capturing, from the first physical product, a product input, the product input comprising an image of the first physical product (Paradise, At act 215, a user may use the image acquisition component 150 of mobile device 140 to capture an image identifying a product that the user is considering purchasing, for example product 120) [Paradise, 0091]; and 
analyzing the image to extract the product identifier of the first physical product (Paradise, By accessing the data set and looking up the product identifier derived from the image taken by image acquisition component 150, purchase facilitating server 160 may identify product 120 as the product selected by the user of mobile device 140 for potential purchase from the retail establishment) [Paradise, 0038].

3 and 13, Paradise in view of Cancro teaches system and method, wherein identifying a product identifier of the scanned first physical product comprises: 
capturing, from the first physical product, a product input, the product input comprising a transmission from a radio frequency identification (RFID) device associated with the first physical product (Cancro, Where addition ofitems to an actual shopping cart is detected, items may include radio frequency identification (RFID) tags that enable the user computing device 104a to detect items that are in the cart) [Cancro, 0040]; and 
analyzing the transmission to extract a product identifier (Paradise, purchase facilitating sever may identify product based upon the received identifier) [Paradise, 0038].

Regarding claims 4 and 14, Paradise in view of Cancro teaches system and method further comprising: 
receiving, from a physical shopping cart, the product input corresponding to the first physical product, wherein the shopping cart is configured to identify products placed in the shopping cart, and wherein the selected product is physically placed in the shopping cart (Cancro, Where addition of items to an actual shopping cart is detected, items may include radio frequency identification (RFID) tags that enable the user computing device 104a to detect items that are in the cart) [Cancro, 0040].

Regarding claims 8 and 18, Paradise in view of Cancro teaches system and method further comprising: 
detecting, using a sensor, a presence of the shopper within the physical store (Cancro, wherein detecting the location of the customer in the store includes detecting a location of a mobile computing device associated with the customer) [Cancro, claim 2]; and 
establishing, responsive to the detecting, a communication path between the display device and a retailing backend system (Cancro, wherein generating, by the computing device, the alert comprises transmitting a message to the mobile computing device) [Cancro, claim 2].

Claims 5 – 7 and 17 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. US Publication 2011/0145093 in view of US Publication 2014/0207570 and Finnegan et al. US Publication 2018/0150869.

Regarding claims 5 and 15, Paradise in view of Cancro teaches system and method further comprising: 
determining a product preference of the shopper from a profile of the shopper (Cancro, The proximate products may be compared 408 to a purchase history of the customer and matching products may be identified 410. For example, matching products found both among the proximate products and the purchase history may be identified 410. In some embodiments, only the customer's recent purchase history is used, e.g. the last N months) [Cancro, 0043]; 
Paradise in view of Cancro does not explicitly teach identifying products that currently have an associated offer. However, Finnegan teaches system and method for identifying discounted items. Finnegan teaches to determine whether a promotion exists at a merchant of a product variant; determine whether promotion applies to the product variant; …. Determine whether change in price meets user preferences; generate and send notification to the user [Finnegan, Fig. 15B and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Paradise in view of Cancro by adopting teachings of Finnegan to present to present to users, products that has applicable discounts.
Paradise in view of Cancro and Finnegan teaches system and method further comprising:
querying a retailing backend system for information about a superset of products that are participating in a set of current offers (Finnegan, determine whether a promotion exists at a merchant of a product variant; determine whether promotion applies to the product variant; …. Determine whether change in price meets user preferences; generate and send notification to the user [Finnegan, Fig. 15b and associated disclosure]; and 
disqualifying, from the superset of products, those products that fail to satisfy the product preference, the set of products remaining after the disregarding (Finnegan, notifications sent to the users are only for the products that have applicable promotions, which results in disqualifying products which do not have applicable promotions) [Finnegan, Fig. 15b and associated disclosure].

Regarding claims 6 and 16, Paradise in view of Cancro and Finnegan teaches system and method further comprising: 
determining that a first product in the superset and a second product in the superset form a first valid combination corresponding to the offer (Finnegan, determine whether a promotion exists at a merchant of a product variant; determine whether promotion applies to the product variant; …. Determine whether change in price meets user preferences; generate and send notification to the user [Finnegan, Fig. 15b and associated disclosure]; 
computing a combined characteristic of the first valid combination (Finnegan, notifications sent to the users are only for the products that have applicable promotions. It would have been obvious to one or ordinary skill in the art that if the second product does not have applicable promotion, then second product is disqualified, therefore, there will be no combination of first product with second product) [Finnegan, Fig. 15b and associated disclosure]; and 
evaluating, as a part of the disqualifying, that the combined characteristic as failing to satisfy the condition (Finnegan, notifications sent to the users are only for the products that have applicable promotions. It would have been obvious to one or ordinary skill in the art that if the second product does not have applicable promotion, then second product is disqualified, therefore, there will be no combination of first product with second product) [Finnegan, Fig. 15b and associated disclosure].

7 and 17, Paradise in view of Cancro teaches and Finnegan system and method, wherein a value of the combined characteristic exceeds a budget set in the product preference (Finnegan, information to search for discounts as described above, until a discount and/or collection of discounts which may be combined on a single product, can be found which modifies the cost of the product to meet or fall below the target price) [Finnegan, 0046].

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. US Publication 2011/0145093 in view of US Publication 2014/0207570 and Borhan et al. US Publication 2013/0218721.

Regarding claims 9 and 19, Paradise in view of Cancro does not explicitly teach layout of the store upon which information about location of the items can be displayed. However, Borhan teaches system and method of using layout of a physical store and present location of items on the layout [Borhan, Fig. 5c and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Paradise in view of Cancro by adopting teachings of Borhan to assist customers to easily locate a product in the physical store.
Paradise in view of Cancro and Borhan teaches system and method further comprising: 
obtaining a layout of the store, wherein the displayed information about the location of the second physical product in the physical store comprises the layout of the store [Borhan, Fig. 5c and associated disclosure].

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paradise et al. US Publication 2011/0145093 in view of US Publication 2014/0207570 and Fei et al. US Patent 11,120,465.

Regarding claims 10 and 20, Paradise in view of Cancro does not explicitly teach capturing offer input from a printed flyer. However, Fei teaches system and method for enabling a user to capture image of a physical coupon (e.g., a paper coupon), for example located in a retail store, in a magazine or newspaper, etc. [Fei, col. 18, lines 26 – 30].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Paradise in view of Cancro by adopting teachings of Fei to enable a user to store offers of interest for redeeming electronically for their upcoming transactions.
Paradise in view of Cancro and Fei teaches system and method further comprising: 
capturing an offer input, the offer input comprising an image of a printed flyer advertising an offer in the physical store [Fei, col. 18, lines 26 – 30]; 
analyzing the image to extract an offer identifier (Fei, the client device 206-216 may identify each electronic coupon stored with the user profile having a matching product identifier with the purchase items (block 614)) [Fei, col. 22, lines 52 – 55]; and 
requesting the condition corresponding to the offer identifier (Cancro, In some embodiments, the method 400a may also include generating 418 and displaying messages communicating a promotion for a product known to be related to a matching product and for the matching product itself. For example, a coupon or link to a coupon for a product or a related product may be generated and displayed [Cancro, 0044].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 1, 2022